Case 9:18-mc-81148-UNA Document 30 Entered on FLSD Docket 09/30/2018 Page 1 of 1




                                                 IN THE UNITED STATES DISTRICT
                                                 COURT    FOR    THE SOUTHERN
                                                 DISTRICT OF FLORIDA

  IN THE MATTER OF EXTRADITION                   CASE NO:     18MC81148 UNA/DCB

  OWEN HEADLEY
  ___________________________________/


   OWEN HEADLEY’S SUPPLEMENTAL FILINGS IN SUPPORT OF HIS REQUEST
     FOR RELEASE PENDING HIS EXTRADITION HEARING AND POSSIBLE
                  APPEARANCE IN ONTARIO, CANADA


        COMES NOW, OWEN HEADLEY (“Headley”), and files supplemental exhibits in

  support of his release in response to the Government’s Memorandum of Extradition Law

  and Request for Detention Pending Extradition Proceedings and Possible Appearance in

  Ontario, Canada, and in support hereof files the following documents:

     1. Letter from Mrs. Terry Privitere;

     2. Letter from Dr. Marina Banchetti;

     3. Letter from Adam Wilk;

     4. Affidavit from Jacqueline Headley (redacted alleged victim’s first name); &

     5. Document entitled Register of Action (redacted date of birth);



        I HEREBY CERTIFY a true & correct copy was efiled on September 30, 2018.


                                                 GERSHMAN & GERSHMAN
                                                 2160 W. Atlantic Avenue
                                                 Second Floor
                                                 Delray Beach, FL 33445
                                                 Telephone: (561) 684-8898
                                                 robert@rglawfirm.us
                                                 S//Robert Gershman
                                                 ROBERT S. GERSHMAN
                                                 Fla. Bar No. 917397


                                             1
